MEMO ENDORSED
The Court is in receipt of Defendant's letter regarding the adjournment of
the conference currently scheduled for March 19, 2020. The Court hereby
ADJOURNS that conference to April 2, 2020, at 10:30 a.m.

Dated:       March 6, 2020                         SO ORDERED.
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE




 A copy of this Order was mailed by Chambers to:

  Jose L. Ramirez
  691 FDR Drive
  Apt. #2 I
  New York, NY 10009
